DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification amendment submitted on 06/16/2022 which amended the title has been accepted.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 06/16/2022, with respect to claims 7-8 and 11-13 have been fully considered and are not persuasive. 
Regarding claim 11, applicant argues that “Lenovo fails to disclose at least the above- referenced limitation (i) of amended independent claim 11. In other words, Lenovo does not disclose that the control is performed by configuring the number of downlink control channel candidates separately based on the subcarrier spacing (numerology). With respect to the previously-presented limitation (i) of independent claim 11, the Examiner refers to Figures 1-3 of Lenovo regarding that "the processor controls, based on a numerology, a number of the downlink control channel candidates to monitor in a slot" and adds the language "Subcarriers" into the Figures 1-3 (See red boxes below) ... However, there is no mention of subcarriers in the description of each drawing of Lenovo. Specially, it is not mentioned to control the number of downlink control channel candidates for each subcarrier spacing (numerology). As Lenovo remains silent regarding that the processor controls, for each numerology, a number of the downlink control channel candidates to monitor in a slot, it necessarily follows that Lenovo does not disclose at least the above- referenced limitation (i) of amended independent claim 11” in pages 8-9.
In response to applicant’s argument, examiner respectfully disagrees with the argument above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., configuring the number of downlink control channel candidates separately based on the subcarrier spacing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lenovo clearly discloses a number of symbols configured with a given frequency region (see Fig. 1, section 2.1 below; Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI, using sTTI duration of 3 or 4 OFDM symbols as configured by higher layers).

    PNG
    media_image1.png
    382
    560
    media_image1.png
    Greyscale

2.1	Time-frequency resource configuration for sPDCCH
Current specification supports PDCCH, EPDCCH and MPDCCH. PDCCH occupied the whole system bandwidth and locates in the beginning a few OFDM symbols in a subframe. EPDCCH and MPDCCH occupies all OFDM symbols in a subframe other than those used for PDCCH, and is confined within a set of configured PRBs. In order to harvest the benefits of reduced latency due to shortened TTI, it is necessary that a new control channel sPDCCH is designed and present in each sTTI.
Within an sTTI, the sPDCCH can be TDMed or FDMed with the data channel, i.e. sPDSCH. In order to allow the UE to decode the sPDCCH as fast as possible, it is preferable to place the sPDCCH in the beginning of an sTTI. Given that the number of OFDM symbols in an sTTI may be limited, pure TDM between sPDCCH and sPDSCH in an sTTI may lead to significant DL control overhead. Therefore, it should be allowed to have sPDCCH and sPDSCH transmitted in the same OFDM symbol. Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI, using sTTI duration of 3 or 4 OFDM symbols as an example. The time-frequency resource for sPDCCH can be configured by higher layers, either on a UE specific basis or on a cell specific basis.

Lenovo also discloses controlling, for each numerology, a number of the downlink control channel candidates to monitor in a slot [see Section 2.1, Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI; see Fig. 2-3, Sections 2.2; controlling, for each sTTI (numerology), a number of the sPDCCH to detect in a slot]. 

    PNG
    media_image2.png
    291
    429
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    333
    491
    media_image3.png
    Greyscale

	
Regarding claims 12-13, applicant argues that “You does not disclose that the control is performed by configuring the number of downlink control channel candidates separately based on the subcarrier spacing (numerology). With respect to the You reference, pars. [0179], [0211], [0236]-[0240], [0310], and [0347] of You are referenced to allegedly disclose the previously-presented limitation (i) of independent claims 12 and 13. Office Action, p. 11. However, these cited paragraphs as well as the remainder of the You reference do not mention the control for each subcarrier spacing. Indeed, pars. [0236]-[0240] of You disclose "subcarrier spacing," but do not mention to control, for each subcarrier spacing (numerology), the number of downlink control channel candidates. As You remains silent regarding that the processor controls, for each numerology, a number of the downlink control channel candidates to monitor in a slot, it necessarily follows that You does not disclose at least the above-referenced limitation (i) of amended independent claims 12 and 13” in pages 10-11.
In response to applicant’s argument, examiner respectfully disagrees with the argument above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the control is performed by configuring the number of downlink control channel candidates separately based on the subcarrier spacing ... control, for each subcarrier spacing (numerology), the number of downlink control channel candidates) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
You discloses controls, for each numerology, a number of the downlink control channel candidates to monitor in a slot [see para. 179, 181, 203-207, 209-211, 236-240, 244, 310, 346-351; controls, for each numerology (sTTI, sPDCCH PRB-set, subcarrier spacings, sREGs, sCCEs), a number of sPDCCH to monitor in a slot].
In view of the above response, YOU does anticipate each and every limitation set forth in amended independent claims 12 and 13 and amended independent claim 11 is not patentable over Lenovo. Amended independent claim 7 recites substantially similar limitations to those recited in amended independent claim 11, and this claim is not patentable over Lenovo and You at least the same reason. By virtue of their dependency, claim 8 is not patentable over Lenovo and You for at least the same reason. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 8 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “The terminal according to claim 7, wherein the plurality of resource element groups constituting the control channel element are mapped to a plurality of frequency regions as well as to the plurality of symbols, wherein the mapping is performed first in the time domain and then in the frequency domain.”
The applicant submitted that support for the amendment to claim 8 can be found in pars. [0043], [0065], and [0074] of the originally-filed specification.
The originally-filed specification discloses
[0043] The user terminal with a plurality of numerology configured assumes that each downlink control channel candidate is transmitted with any one of numerology, and controls to perform blind decoding. The user terminal may assume that all the downlink control channel candidates are transmitted with particular numerology to perform blind decoding, or may control to perform blind decoding over a plurality of numerology. In this case, the number of blind decoding times (the number of downlink control channel candidates to monitor) performed in some time segment   (e.g., subframe, slot, or mini-slot (subslot), etc.) by the user terminal may be controlled to be a predetermined value for each numerology to perform blind decoding, or may be controlled so that the total value is a predetermined value. In the former case, since it is possible to increase allocation candidates for the downlink control channel corresponding to number of configured types of numerology, it is possible to improve flexibility of scheduling.     In the latter case, irrespective of the number of configured types of numerology, it is possible to make the number of blind decoding times within a predetermined value, and therefore, it is possible to suppress increases in the reception load on the user terminal.
[0065] <Monitoring in the time domain> 
It is possible to configure one or a plurality of resources (e.g., symbols) for a plurality of downlink control channel candidates (search space) in the time domain (see FIG. 3). FIG. 3A illustrates the case of performing monitoring of the downlink control channel in 1 symbol, FIG. 3B illustrates the case of performing monitoring of the downlink control channel in 2 symbols, and FIG. 3C illustrates the case of performing monitoring of the downlink control channel in 3 symbols.
[0074] FIG. 6 illustrates the case of enlarging the configuration of the NR-CCE in the frequency domain (increasing the number of RB sets constituting the NR-CCE), according to increases in the number of symbols to monitor the downlink control channel. For example, when it is assumed that one RB set (herein, the set contains 4 RBs) constitutes NR-CCE #n of the case where the number of symbols is "1", the number of RB sets constituting NR-CCE #n is made "2" (8 RBs) in the case where the number of symbols is "2", and the number of RB sets constituting NR-CCE #n is made "3" (12 RBs) in the case where the number of symbols is "3". Further, a plurality of RB sets may be configured continuously, or may be configured discontinuously, in the frequency domain.
It is unclear how the mapping is performed first in the time domain and then in the frequency domain. The specification describes the mapping is performed in the time domain and in the frequency domain. But nowhere does the specification discuss “the mapping is performed first in the time domain and then in the frequency domain” as recited in the claim 8.
For the purpose of examination, examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Lenovo; "Design of DL channels for shortened TTI"; 3GPP TSG RAN WG1 Meeting #84b, R1-162738; Busan, Korea; April 11-15,2016(5 pages), hereinafter “Lenovo”).

Regarding claim 11, Lenovo discloses a radio communication method [see Section 2, Design of sPDCCH] comprising: 
controlling, in a given frequency region, monitoring of downlink control channel candidates consisting of one or more control channel elements [see Section 2.2, Search space for sPDCCH; controlling, in an sTTI (see Section 2.1, Fig. 1), detection of a plurality of sPDCCH candidates consisting of one or several sCCEs, i.e. different aggregation levels]; 
receiving information about a number of symbols configured with the given frequency region [see section 2.1, Fig. 1 below; Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI, using sTTI duration of 3 or 4 OFDM symbols as configured by higher layers], 

    PNG
    media_image1.png
    382
    560
    media_image1.png
    Greyscale

wherein if the information about the number of symbols indicates a plurality of symbols [see Section 2.1, Fig. 1; if sTTI duration of 3 or 4 symbols], a control channel element of the one or more control channel elements consisting of a plurality of resource element groups is mapped over the plurality of symbols [see Section 2.2, see Fig. 2 below; One sCCE is mapped to three sREGs, and each sREG consists of 12 consecutive REs in one OFDM symbol. Then each sREG is mapped to one PRB in the time-frequency resource configured for sPDCCH;

    PNG
    media_image2.png
    291
    429
    media_image2.png
    Greyscale

Also see Fig. 3 below, the three sREG in an sCCE is mapped continuously or distributed onto the time-frequency resource configured for sPDCCH]; and
controlling, for each numerology, a number of the downlink control channel candidates to monitor in a slot [see Section 2.1, Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in each sTTI; see Fig. 2-3, Sections 2.2; controlling, for each sTTI (numerology), a number of the sPDCCH to detect in a slot].

    PNG
    media_image1.png
    382
    560
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    333
    491
    media_image3.png
    Greyscale


Claims 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOU et al. (US 2018/0375636 A1, hereinafter “YOU”).

Regarding claim 12, YOU discloses a base station [see Fig. 19, para. 345; an eNB 10] comprising:
a transmitter [see Fig. 19, para. 345; RF unit 13] that transmits information about a number of symbols configured with a given frequency region [see para. 346; transmit information about a frequency resource in which one or more sTTIs is set; also see Fig. 8-9, para. 181, 185-186; each sTTI is configured using different OFDM symbols (2, 3, 4, or 7 symbols)]; and 
a processor [see Fig. 19, para. 345; processor 11] that controls, in the given frequency region, transmitting of downlink control channel candidates consisting of one or more control channel elements [see para. 347; transmitting sPDCCH using one or more sCCEs in an sPDCCH monitoring PRB-set in the sPDCCH monitoring OFDM symbol(s)], 
wherein if the information about the number of symbols indicates a plurality of symbols [see Fig. 8-9, para. 181, 185-186; each sTTI is configured using different OFDM symbols (2, 3, 4, or 7 symbols)], a control channel element of the one or more control channel elements consisting of a plurality of resource element groups is mapped over the plurality of symbols [see para. 348-350; map sCCEs to sREGs, and map sREGs to REs consecutive on one PRB in the same sPDCCH monitoring OFDM symbol in the frequency axis], and 
wherein the processor [see Fig. 19, para. 345; processor 11] controls, for each numerology, a number of the downlink control channel candidates to monitor in a slot [see para. 179, 181, 203-207, 209-211, 236-240, 244, 310, 346-351; controls, for each numerology (sTTI, sPDCCH PRB-set, subcarrier spacings, sREGs, sCCEs), a number of sPDCCH to monitor in a slot].  

Regarding claim 13, YOU discloses a system comprising a terminal and a base station [see Fig. 19, para. 345; UE 20 and eNB 10]; 
the terminal [see Fig. 19, para. 345; UE 20] comprising: 
a first processor [see Fig. 19, para. 345; processor 21] that controls, in a given frequency region, monitoring of downlink control channel candidates consisting of one or more control channel elements [see para. 352; monitor sPDCCH using one or more sCCEs in an sPDCCH monitoring PRB-set in the sPDCCH monitoring OFDM symbol(s)]; and 
a receiver [see Fig. 19, para. 345; RF unit 23] that receives information about a number of symbols configured with the given frequency region [see para. 346; receives information about a frequency resource in which one or more sTTIs is set; also see Fig. 8-9, para. 181, 185-186; each sTTI is configured using different OFDM symbols (2, 3, 4, or 7 symbols)], 
wherein if the information about the number of symbols indicates a plurality of symbols [see Fig. 8-9, para. 181, 185-186; each sTTI is configured using different OFDM symbols (2, 3, 4, or 7 symbols)], a control channel element of the one or more control channel elements consisting of a plurality of resource element groups is mapped over the plurality of symbols [see para. 353-355; map sCCEs to sREGs, and map sREGs to REs consecutive on one PRB in the same sPDCCH monitoring OFDM symbol in the frequency axis], and 3Application No. 16/346,300Docket No.: 17786-688001 
wherein the first processor [see Fig. 19, para. 345; processor 21] controls, for each numerology, a number of the downlink control channel candidates to monitor in a slot [see para. 179, 181, 203-207, 209-211, 236-240, 244, 310, 352-356; controls, for each numerology (sTTI, sPDCCH PRB-set, subcarrier spacings, sREGs, sCCEs), a number of sPDCCH to monitor in a slot], 
the base station [see Fig. 19, para. 345; eNB 10] comprising: 
a transmitter [see Fig. 19, para. 345; RF unit 13] that transmits the information about the number of symbols [see para. 346; transmit information about a frequency resource in which one or more sTTIs is set; also see Fig. 8-9, para. 181, 185-186; each sTTI is configured using different OFDM symbols (2, 3, 4, or 7 symbols)]; and 
a second processor [see Fig. 19, para. 345; processor 11] that controls, in the given frequency region, transmitting of the downlink control channel candidates [see para. 347; transmitting sPDCCH using one or more sCCEs in an sPDCCH monitoring PRB-set in the sPDCCH monitoring OFDM symbol(s)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lenovo in view of YOU.

Regarding claim 7, Lenovo discloses a terminal [see Sections 2.1, 2.2; a UE]: 
that controls, in a given frequency region, monitoring of downlink control channel candidates consisting of one or more control channel elements [see Section 2.2, Search space for sPDCCH; controlling, in an sTTI (see Section 2.1, Fig. 1), detection of a plurality of sPDCCH candidates consisting of one or several sCCEs, i.e. different aggregation levels]; and 
that receives information about a number of symbols configured with the given frequency region [see section 2.1, Fig. 1 below; Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in an sTTI, using sTTI duration of 3 or 4 OFDM symbols as configured by higher layers], 

    PNG
    media_image1.png
    382
    560
    media_image1.png
    Greyscale

wherein if the information about the number of symbols indicates a plurality of symbols [see Section 2.1, Fig. 1; if sTTI duration of 3 or 4 symbols], a control channel element of the one or more control channel elements consisting of a plurality of resource element groups is mapped over the plurality of symbols [see Section 2.2, see Fig. 2 below; One sCCE is mapped to three sREGs, and each sREG consists of 12 consecutive REs in one OFDM symbol. Then each sREG is mapped to one PRB in the time-frequency resource configured for sPDCCH;

    PNG
    media_image2.png
    291
    429
    media_image2.png
    Greyscale

Also see Fig. 3 below, the three sREG in an sCCE is mapped continuously or distributed onto the time-frequency resource configured for sPDCCH], and 
wherein the terminal controls, for each numerology, a number of the downlink control channel candidates to monitor in a slot [see Section 2.1, Figure 1 shows an example of the considered sPDCCH and sPDSCH multiplexing in each sTTI; see Fig. 2-3, Sections 2.2; controls, for each sTTI (numerology), a number of the sPDCCH to detect in a slot]. 

    PNG
    media_image1.png
    382
    560
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    333
    491
    media_image3.png
    Greyscale

Lenovo does not explicitly disclose the terminal “comprising a processor and a receiver.”
However, YOU teaches a UE [see Fig. 19, para. 345; UE 20] comprising a processor [see Fig. 19, para. 352-356; processor 21 that monitors the sPDCCH using one or more sREGs or one or more sCCEs in the sPDCCH monitoring PRB-set within the sPDCCH monitoring OFDM symbol(s)] and a receiver [see Fig. 19, para. 352-356; RF unit 23 that receives the sPDCCH using one or more sREGs or one or more sCCEs in the sPDCCH monitoring PRB-set within the sPDCCH monitoring OFDM symbol(s)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE comprising a processor and a receiver”, as taught by YOU, into the system of Lenovo so that it would improve overall throughput of a radio communication system [see YOU, para. 18-23].

Regarding claim 8, Lenovo discloses wherein the plurality of resource element groups constituting the control channel element are mapped to a plurality of frequency regions as well as to the plurality of symbols [see Fig. 1-2 above, Section 2.2, One sCCE is mapped to three sREGs, and each sREG consists of 12 consecutive REs in one OFDM symbol. Then each sREG is mapped to one PRB in the time-frequency resource configured for sPDCCH; Also see Fig. 3 above, the three sREG in an sCCE is mapped continuously or distributed onto the time-frequency resource configured for sPDCCH]. 
Lenovo does not explicitly disclose wherein the mapping is performed first in the time domain and then in the frequency domain.
However, YOU teaches the mapping is performed first in the time domain and then in the frequency domain [see Fig. 8, para. 181; transmission of the sPDCCH and sPDSCH is performed in a TDM manner within the sTTI, using different OFDM symbol regions. In an sTTI, the sPDCCH and sPDSCH are transmitted in an FDM manner, using different regions of PRB(s)/frequency resources].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the mapping is performed first in the time domain and then in the frequency domain”, as taught by YOU, into the system of Lenovo so that it would improve overall throughput of a radio communication system [see YOU, para. 18-23].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469